OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2010 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-4417 California Investment Trust (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100, San Francisco, CA 94104 (Address of principal executive offices) (Zip code) (Name and address of agent for service) Registrant's telephone number, including area code: (415) 398-2727 Date of fiscal year end: August 31, 2009 Date of reporting period: August 31, 2009 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. The Report to Shareholders is attached herewith. Annual Report August 31, 2009 California Tax-Free Income Fund California Insured Intermediate Fund California Tax-Free Money Market Fund U.S. Government Securities Fund Short-Term U.S. Government Bond Fund The United States Treasury Trust S&P 500 Index Fund S&P MidCap Index Fund S&P SmallCap Index Fund Equity Income Fund European Growth & Income Fund Nasdaq-100 Index Fund (800) 225-8778 WWW.CALTRUST.COM EMAIL US AT INFO@CALTRUST.COM This report is intended only for the information of shareholders or those who have received the offering prospectus covering shares of beneficial interest of California Investment Trust Fund Group which contains information about the management fee and other costs. Investments in shares of the funds of California Investment Trust Fund Group are neither insured nor guaranteed by the U.S. Government, and there is no assurance that any Fund which is a Money Market Fund will be able to maintain a stable net asset value of $1.00 per share. Historical Performance and Manager’s Discussion August 31, 2009 On the following pages are line graphs comparing each of the Fund’s performance to a comparable broad based securities market index for the 10 years ended August 31, 2009, or the inception of the Fund if less than 10 years. Each graph assumes a hypothetical $10,000 initial investment in the respective funds. The object of the graph is to permit a comparison of the performance of the Funds with a benchmark and to provide perspective on market conditions and investment strategies and techniques that materially affected the performance of each Fund. With each graph is a table presenting each of the respective Fund’s average annual total return for the one-year, five-year, ten-year period, and/or since inception, through August 31, 2009. Bond Funds During the last fiscal year, the financial markets experienced the greatest upheaval since the Great Depression. The government bailouts of Fannie Mae and Freddie Mac, large US money center banks, and US automobile companies represented unprecedented intervention in the financial system. The Federal Reserve Bank lowered the Federal Funds rate to 0.25%, where it remains as of this writing. The primary causes for this crisis center on the real estate market and the easy credit conditions that were endorsed through fiscal and monetary policies. Homebuyers were enticed by exotic mortgage structures that allowed them to pay interest only, or less, with little to no down payment. These loan structures allowed buyers to bid up the price of homes, which made the exotic structures more attractive to assist with home affordability. Things were just fine so long as home prices continued to rise and interest rates continued to fall. Then a tipping point was reached. Borrowers were experiencing resets on their mortgages and were unable to afford the payments and could not refinance. Defaults and foreclosures began to rise. Home values sagged. Banks and financial institutions came under stress as these mortgages on their balance sheets became “toxic”. Credit dramatically contracted, as banks became uncomfortable lending not only to people and businesses, but to each other as well. The London Interbank Offer Rate (LIBOR) increased dramatically, reflecting this concern. This credit contraction extended to other market participants such as hedge funds. Funds experienced redemptions from financial institutions requiring liquidity. Their credit lines were shut down or severely curtailed which further exacerbated the problem.
